DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021-02-01 has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babicz et al. (US 4360838).

Regarding claim 1 Babicz discloses:
A housing for a device comprising: 

a force dissipation member (e.g. 26 Fig.3) comprising: 
a central portion (e.g. 44, Fig.3) sized to detachably attach around the screw boss (shown around 72 via dotted line section Fig.3), wherein an inner surface of the central portion abuts an outer surface of the screw boss (surface of 44 inside the crook of the L-shape abutting/held against outer surface of 84 shown Fig.5 annotated below), and at least two arms that extend outwardly from the central portion (arms shown following 18 Fig.3), wherein each arm of the at least two arms is attachable to different walls of two walls defining the corner (e.g. 46, 48 Fig.3), and wherein the force dissipation member is configured to dissipate a force that is received at the corner along the at least two arms and to the two walls of the housing (“firmly mounted so as to be resistant to the shock which results from handling and shipping” col 1 lines 38-39).


    PNG
    media_image1.png
    372
    410
    media_image1.png
    Greyscale


Regarding claim 2 Babicz discloses:
the first base plate; 
the corner defined by the two walls, wherein the two walls extend outwardly from the first base plate (as shown Fig.5); 
a one or more ribs that extend out from the screw boss in a direction towards the two walls (110 extending downward left Fig.3), wherein the one or more ribs are configured to attach the screw boss with the corner.

Regarding claim 3 Babicz discloses:
at least two wall latches (e.g. 50, 54 Fig.3) that extend outwardly from the two walls, respectively, in a direction towards opposite walls of the two walls (as shown Fig.3).

Regarding claim 4 Babicz discloses:
the at least two arms of the force dissipation member are attached to the two walls through the at least two wall latches (26 pressing against 50 shown fig.4).

Regarding claim 6 Babicz discloses:
the housing comprises a second base plate (e.g. 82 Fig.3), wherein the screw boss receives a screw through the second base plate to couple the second base plate with the first base plate (80 through 82 into 72 shown Fig.5).

Regarding claim 7 Babicz discloses:
A device comprising: 
a housing comprising: 
at first base plate (e.g. extending from 14 Fig.5); 
a corner defined by two walls (e.g. 46, 48 Fig.3), wherein the two walls extend outwardly from the first base plate (as shown Fig.5); 
a screw boss (e.g. 72, 84 Fig.5) that is proximate to the corner and extends outwardly from the first base plate in a same direction as the two walls (shown e.g. Fig.5); and 
a force dissipation member comprising: 
a central portion (e.g. 44, Fig.3) disposable around the screw boss (shown around 72 via dotted line section Fig.3), wherein an inner surface of the central portion abuts an outer surface of the screw boss (surface of 44 inside the crook of the L-shape abutting/held against outer surface of 84 shown Fig.5), and at least two arms that extend outwardly from the central portion (arms shown following 18 Fig.3), wherein each arm of the at least two arms is attached to a different side of the two walls of the housing (shown e.g. Fig.3), and wherein the force dissipation member is configured to dissipate a force that is received at the corner along the at least two arms and to the two walls of the housing (“firmly mounted so as to be resistant to the shock which results from handling and shipping” col 1 lines 38-39).

Regarding claim 8 Babicz discloses:
the housing comprises one or more ribs that extend out from the screw boss in a direction towards the two walls (110 extending downward left Fig.3), wherein the one or more ribs are configured to attach the screw boss with the corner (shown via dotted line e.g. Fig.3).

Regarding claim 9 Babicz discloses:
the housing comprises one or more ribs that extend out from the screw boss in a direction towards the two walls (110 extending downward left Fig.3), wherein the one or more ribs are configured to attach the screw boss with the two walls (shown via dotted line e.g. Fig.3).

Regarding claim 10 Babicz discloses:
at least two wall latches (e.g. 50, 54 Fig.3) that extend outwardly from the two walls, respectively, in a direction towards opposite walls of the two walls (as shown Fig.3).

Regarding claim 11 Babicz discloses:
the at least two arms of the force dissipation member are attached to the two walls through the at least two wall latches (26 pressing against 50 shown fig.4).

Regarding claim 13 Babicz discloses:
the housing comprises a second base plate (e.g. 82 Fig.3), wherein the screw boss receives a screw through the second base plate to couple the second base plate with the first base plate (80 through 82 into 72 shown Fig.5).

Regarding claim 14 Babicz discloses:
A force dissipation member comprising: 
a central portion (e.g. 44, Fig.3); and 
at least two arms extending outwardly from the central portion (arms of 26 shown following 18 Fig.3), wherein the central portion of the force dissipation member is receivable around a screw boss of a housing (44 shown around 72, 84 via dotted line section Fig.3), wherein an inner surface of the central portion abuts an outer surface of the screw boss (surface of 44 inside the crook of the L-shape abutting/held against outer surface of 84 shown Fig.5), wherein the at least two arms are configured to be attached to two walls of the housing (26 pressing against 50 shown fig.4), and wherein the force dissipation member is configured to dissipate a force that is received at the central portion of the force dissipation member along the at least two arms and to the two walls of the housing (“firmly mounted so as to be resistant to the shock which results from handling and shipping” col 1 lines 38-39).

Regarding claim 15 Babicz discloses:
a first cover (14 Fig.5), wherein the first cover comprises: 
a corner defined by two walls (e.g. 46, 48 Fig.3), wherein the two walls extend outwardly from the first cover (shown extending from 14 Fig.5); and 
the screw boss that is proximate to the corner and extends outwardly from the first cover in a same direction as the two walls (shown e.g. Fig.2, Fig.5).

Regarding claim 16 Babicz discloses:
the first cover of the casing apparatus comprises one or more ribs (e.g. 110 Fig. 5) that extend out from the first cover in the same direction as the two walls (110 extending downward left Fig.3), wherein the one or more ribs are configured to attach the screw boss with the corner (as shown e.g. Fig.3).

Regarding claim 17 Babicz discloses:
the first cover of the casing apparatus defines a depression (difference between the height of 72 and the front of 90, Fig.5) configured to receive a device (20 inside 12/14 as shown Fig.1a).

Regarding claim 18 Babicz discloses:
at least two wall latches (e.g. 50, 54 Fig.3) that extend outwardly from the two walls (as shown Fig.3).

Regarding claim 19 Babicz discloses:
the at least two arms of the force dissipation member are attached to the two walls through the at least two wall latches (26 against 50 shown fig.4).

Regarding claim 20 Babicz discloses:
the at least two arms extend out from the central portion such that the central portion and the at least two arms form an arc (26 forming a crescent along 18 as shown e.g. Fig.3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babicz et al. (US 4360838) in view of Yoshii (US 2011/0247172).

Regarding claim 5 Babicz discloses: The housing of claim 3, wherein each of the at least two wall latches comprise a rod portion (forming a vertical rod shown e.g. Fig.8a), wherein the at least two arms are received by the rod portion of the at least two wall latches (26 shown pressing 50 54, Fig.3, also shown e.g. Fig.4b)
Babicz does not explicitly disclose:
arms are received around the rod portion of the wall latches
Yoshii teaches:
Arms (two sides of 10, Fig.12) are received around the rod portion (e.g. 80 Fig.7) of the wall latches (shown e.g. Fig.7)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Yoshii as pointed out above, in Babicz, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “reduce an insertion load without decreasing a disengagement load of an inserting member” (abstract).

Regarding claim 12 Babicz discloses: The housing of claim 10, wherein each of the at least two wall latches comprise a rod portion (forming a vertical rod shown e.g. Fig.8a), wherein the at least two arms are received by the rod portion of the at least two wall latches (26 shown pressing 50 54, Fig.3, also shown e.g. Fig.4b)
Babicz does not explicitly disclose:
arms are received around the rod portion of the wall latches
Yoshii teaches:
Arms (two sides of 10, Fig.12) are received around the rod portion (e.g. 80 Fig.7) of the wall latches (shown e.g. Fig.7)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Yoshii as pointed out above, in Babicz, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “reduce an insertion load without decreasing a disengagement load of an inserting member” (abstract).
Response to Arguments
Applicant's arguments filed 2021-02-01 have been fully considered but they are not persuasive.
As a first matter and as pointed out at the top of this office action: “the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114”, as such there is no final rejection and no basis upon which to grant an after final response.
Next as applicant notes in their arguments with respect to the independent claims: “spacer 78 is inserted into hole 74 for receiving hold down screw 80 and is bonded to hollow boss 72. A washer 82 is located at the interface of the spacer section 84 and the head of hold down screw 80. As hold-down screw 80 is tightened, pressure is exerted on mounting ear 44” (remarks/arguments Page 7 of 10); and so as 80 holds and inner surface of 44 (inside the L-shape as shown Fig.5) to an outer surface of 84 (outer top surface shown Fig.5) then it meets the limitation(s) added in amendment.
While applicant points out in their arguments other effects caused by the tightening of 80, this does not remove the function noted above of holding 44 to 84, which is also shown in Fig.5 of Babicz.
As applicant presents their arguments with respect to claims 5 and 12 in terms of their arguments to claim 1, then the arguments with respect to claims 5 and 12 are already addressed by the response to the arguments of claim 1, above.
                                                                                                                                                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERON S MILLISER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841